235 F.2d 181
Ralph ELLSTROM, Olaf W. Ellstrom, Elmer Ellstrom, Jr. and Elmer Ellstrom, Sr., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12681-12684.
United States Court of Appeals Sixth Circuit.
June 14, 1956.

Edgar W. Pugh, Detroit, Mich., for petitioners.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Harry Baum, Louise Foster, John M. Morawski and Carolyn R. Just, Washington, D. C., for respondent.
Before ALLEN and MILLER, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
These cases came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the issue presented was whether respondent erred in determining that the closing inventory of Dearborn Gage Company for the taxable year 1946 valued at cost was less than market value where the inventory was reported at the lower of cost or market under Treasury Regulations 111, Section 29.22(c)-2;


3
And it appearing that this presents a question of fact with reference to which the Tax Court made detailed findings based largely upon petitioners' books and computations;


4
And it appearing that these findings are not clearly erroneous and that the applicable Regulations were correctly applied:


5
It is ordered that the decision of the Tax Court be and it hereby is affirmed.